DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (U.S. Publication No. 2016/0052340, hereinafter MIYAZAKI) in view of BUISMAN et al. (U.S. Publication No. 2018/0079895, hereinafter BUISMAN).
Regarding claims 1, 2, 4, and 12, MIYAZAKI teaches a pneumatic tire that includes a tread (Abstract; [0017, 0034, 0047, and 0080-0083]). The tread rubber composition contains any rubber component including isoprene-based rubber such as natural rubber(NR) and polyisoprene rubber (IR) and diene rubbers including polybutadiene rubber (BR) [0048 and 0055-0057]. The amount of the isoprene-based rubber based on 100% by mass of the rubber component is 25% to 65% by mass [0077] and the amount of BR based on 100% by mass of the rubber component is 20% by mass or more and 75% by mass or less [0058 and 0076]. When combined the amount of isoprene rubber and polybutadiene can be varied to obtain the claimed range of 60% by mass or more. For instance, isoprene rubber can be used in the amount of 25% and the amount of polybutadiene (BR) is 75% which would equal 100 wt%. The tread rubber composition contains silica in the amount of 20 part by mass or more or 130 parts by mass or less per 100 parts by mass of the rubber component [0064-0067]. The tread rubber composition may contain a resin as a softener including terpene-based resins. Terpene-based resins are particularly suitable for studless winter tires. The terpene-based resin include terpene resin and terpene phenol resin which have a softening point of 51oC to 140oC., more preferably 90oC to 130oC [0068 and 0069]. The amount of the resin per 100 parts by mass of the rubber component is 2 parts by mass or more or 50 parts by mass or less [0072]. 
However, MIYAZAKI does not teach a terpene-based resin having an α-pinene unit content of 65 to 100% by mass, a β-pinene unit content of 0 to 35% by mass, and a limonene unit content of 10% by mass or lower. 
In the same field of endeavor of tire tread (Abstract). BUISMAN teaches the tire tread compositions including a rubber, terpene-based resin, and at least one filler (Abstract; [0046]). The oC, wet grip and rolling resistance as compared with the compositions without the terpene-based resin or comprising alpha methyl styrene resin (Abstract). In an aspect, the terpene-based resin has a softening point of from about 60oC to about 150oC, alternatively of from about 70oC to about 140oC. Or alternatively of from about 80oC to about 130oC [0019].  In one aspect, the terpene-based resin may be obtained from a monomer feed rich in α-pinene and includes additional monomers including β-pinene [0013]. In one aspect, the monomer feed rich in α-pinene may include α-pinene in the amount of at least 90 wt%, alternatively of from 92 wt% to 94 wt%, with additional terpene monomers [0013]. The terpene-based resin may include α-pinene in an amount of at least 70 wt%, at least 80 wt%, at least 90 wt%, at least 94 wt%, at least 96 wt%, or 100 wt% based upon the total amount of the terpene-based resin. In one aspect, the terpene-based resin may include β-pinene in an amount ranging from 0 wt% to 30 wt%. Alternatively, the terpene-based resin may include a ration of α-pinene monomer to β-pinene monomer ranging from 100:0, 70:30 to 96:4 [0014]. 
The polymeric composition for a tire tread composition comprises an amount of from 1 to 80 parts by weight of terpene-based resin [0046]. The tire components fabricated from the composition display a wet traction indicator (also known as a wet grip) that is increased by as much as 9% when compared to otherwise similar composition. Wet traction and rolling resistance are also enhanced [0048]. 
Given MIYAZAKI teaches the tread rubber composition comprising terpene-based resin include terpene resin and terpene phenol resin which have a softening point of 51oC to 140oC., more preferably 90oC to 130oC [0068 and 0069], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the terpene resin of BUISMAN with the tread rubber composition of MIYAZAKI for the benefit of obtaining improvement of tan δ at 0oC, wet grip and 
Regarding claim 3, BUISMAN teaches the tire tread composition comprising terpene-based resin wherein the terpene resin an average molecular weight (Mz) ranging from about 1300 g/mol to about 1600 g/mol [0022]. 
Regarding claim 5 and 6, MIYAZAKI teaches the tire tread rubber composition comprises silica having a nitrogen adsorption specific surface area (N2SA) of 40 m2/g or greater or 350 m2/g or less or 250 m2/g or smaller [0065]. 
Regarding claim 7, MIYAZAKI teaches the tire tread rubber composition may contain carbon black and/or silica [0064-0066]. When carbon black and/or silica is added, their amounts may be appropriately set depending on the properties required for treads, such as wet grip performance or abrasion resistance. The combined amount of these materials is 30 to 180 parts by mass  per 100 parts by mass of the rubber component [0067]. In the preferred embodiments, the tread rubber compositions comprise an amount of carbon black of 15 parts by weight for a summer tire formulation (Table 1) and 5 parts by weight for a studless winter tire formulation (Table 2). 
Regarding claim 11, given the combined disclosures substantially teaches the same components within the claimed range, the examiner takes the position that the combined disclosures would intrinsically have the claimed properties. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (U.S. Publication No. 2016/0052340, hereinafter MIYAZAKI) in view of BUISMAN et al. (U.S. Publication No. 2018/0079895, hereinafter BUISMAN) as evidenced by WO 2017/145480.
To further advance the prosecution of this invention, MIYAZAKI et al. (U.S. Patent No. 2019/0040240, hereinafter MIYAZAKI ‘240) which is an English equivalent of WO 2017/145480 will be used in the rejection. 
Regarding claim 8, the combined disclosures of MIYAZAKI and BUISMAN substantially teaches the present invention, see paragraphs 6-9 above. More specifically, MIYAZAKI teaches the high cis polybutadiene rubber (BR) includes CB25 available from LANXESS, BR150B, VCR617 available from Ube Industries, Ltd., Nipol BR1250H available from ZEON Corporation [0091].  However, the combined disclosures do not explicitly teach the polybutadiene rubber has a cis content of 90% by mass or higher. 
As evidenced by MIYAZAKI ‘240 teaches polybutadiene rubber (BR) including high cis BR such as BR150B from Ube Industries, BR1250H from Zeon Corporation, and VCR617 from Ube Industries, and CB25 available from Lanxess [0035]. The BR has a cis-1,4-linkage content (cis content) of 90% by mass or higher, more preferably 93% by mass or higher, still more preferably 95% by mass or higher [0036]. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al. (U.S. Publication No. 2016/0052340, hereinafter MIYAZAKI) in view of BUISMAN et al. (U.S. Publication No. 2018/0079895, hereinafter BUISMAN) in further view of WO 2016/098908 (hereinafter, KANNO). 
Regarding claims 9 and 10, the combined disclosures of MIYAZAKI and BUISMAN substantially teaches the present invention, see paragraphs 6-9 above. However, the combined disclosures do not teach wherein the rubber composition comprises 0.1 to 100 parts by mass of polar plasticizer per 100 parts by mass of the rubber component. 
In the same field of endeavor of tire tread comprising a rubber composition for winter tires, KANNO teaches a snow tire with an improved grip on snow ground includes a tread formed of a rubber composition. The rubber composition comprises a first diene elastomer chosen from the group consisting the natural rubber, synthetic polyisoprenes, polybutadienes, and mixtures thereof, optionally 0 to less than 50 phr of another diene elastomer, 40 to 200 of reinforcing filler comprising an inorganic filler, a carbon black or the mixture thereof, and more than 10 phr and less than 100 phr of a liquid phosphate plasticizer having a glass transition temperature less than -80oC (Abstract). The role of the liquid phosphate plasticizer is to soften the matrix by diluting the elastomer and the reinforcing filler [0050-0052]. The liquid phosphate plasticizer is tris(2-ethylhexyl) phosphate. The liquid plasticizer is commercially available, for example, product name is Disflmoll TOF (Tg = --105oC) provided by Lanxess  [0056]. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to have provided the liquid phosphate plasticizer of KANNO with the studless winter tires tread composition of MIYAZAKI for the benefit of softening the matrix by diluting the elastomer and the reinforcing filler as taught by KANNO. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765